—Judgment of the Supreme Court, Queens County, dated April 1, 1966, reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless within 30 days after entry of the order hereon plaintiff shall serve and file a written stipulation consenting to reduce the amount of the verdict in her favor from $54,500 to $34,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict was excessive to the extent indicated. Ughetta, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.